908 A.2d 266 (2006)
BARRY L. MELHORN, Respondent
v.
PENNSYLVANIA BOARD OF PROBATION AND PAROLE, Petitioner.
No. 918 MAL 2005.
Supreme Court of Pennsylvania, Middle District.
August 30, 2006.

ORDER
PER CURIAM.
AND NOW, 30th day of August, 2006, the Petition for Allowance of Appeal is GRANTED, and the order of the Commonwealth Court is hereby REVERSED. See McCray v. Pennsylvania Department of Corrections, 872 A.2d 1127 (Pa. 2005); Gaito v. Pennsylvania Board of Probation and Parole, 412 A.2d 568 (Pa. 1980); 42 Pa.C.S. § 9760. Jurisdiction relinquished.
Mr. Justice Saylor notes his dissent.